EXHIBIT 10.1
 
 
DATAWATCH CORPORATION
 
Restricted Stock Unit Agreement for Directors and Executives


Datawatch Corporation, a Delaware corporation (the “Company”), hereby grants as
of the award date below (“Award Date”) to the director or executive named below
(the “Participant”), and the Participant hereby accepts, an award (“Award”) of
Restricted Stock Units (“RSU”) that will vest as described in the Vesting
Schedule below, such Award to be subject to the terms and conditions specified
in the attached Exhibit A.


Participant Name:                                                      


Award Date:                                                      


Number of RSUs:                                                      


Vesting Schedule:


Vesting
Date                                                                  Number of
RSUs


















By signing this Agreement, the Participant acknowledges receipt of a copy of
this Agreement and a copy of the 2006 Equity Compensation and Incentive Plan and
the Prospectus related thereto.


This Agreement will be effective only upon execution by the Participant and
delivery of such signed Agreement to the Company.


IN WITNESS WHEREOF, the Company and the Participant have caused this instrument
to be executed as of the Award Date set forth above.



   
 
___________________________
DATAWATCH CORPORATION
(Participant Signature)
         
 
___________________________
 
(Street Address)
By:__________________________________
 
Name:
___________________________
(City/State/Zip Code)
Title:

 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit A


Restricted Stock Unit Agreement for Directors and Executives
Terms and Conditions


1. Award.  The Participant is hereby granted an Award of RSUs, effective as
of the date set forth on the cover page attached hereto (the “Award Date”),
subject to the terms and conditions set forth herein (collectively with the
cover page, the “Agreement”), and subject to and governed by the Company’s 2006
Equity Compensation and Incentive Plan (the “Plan”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
Each RSU represents the right to receive one share of the Company’s Common Stock
upon the satisfaction of terms and conditions set forth in this Agreement and
the Plan.
 
2. Vesting.  Except as set forth in Section 6 herein, the RSUs will remain
restricted and may not be sold, assigned, exchanged, pledged or otherwise
transferred by the Participant until the RSUs have become vested pursuant to the
terms of this Agreement.  If the Participant has continued to serve the Company
in the capacity of a director, or has continued to be an employee of the
Company, then the RSUs will vest as provided on the cover page hereto. Each date
on which a portion of the Award vests shall be referred to herein as a “Vesting
Date.” Notwithstanding the foregoing, in accordance with and subject to the
provisions of the Plan, the Committee may, in its discretion, accelerate the
date that any installment of this RSU becomes vested.
 
3. Acceleration of Vesting Upon Change of Control.  Notwithstanding Section 2
hereof, in the event of a Change in Control (as defined below) of the Company
while this RSU is in effect, this RSU shall, immediately prior to the
consummation of such Change in Control, become fully vested and all shares
subject to this RSU shall be delivered to the Participant; provided, however,
that the Board, in its sole discretion, may require that the Participant’s
rights under this Section 3 shall be conditioned on approval by the stockholders
of the Company in accordance with Section 280G(b)5(B) of the Code and
regulations thereunder.  For purposes of this Agreement, a “Change in Control”
means the occurrence of any of the following events:
 
(a) The Company is merged or consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization less than a majority of the combined voting power of the
then-outstanding securities of such surviving, resulting or reorganized
corporation or person immediately after such transaction is held in the
aggregate by the holders of the then-outstanding securities entitled to vote
generally in the election of directors of the Company ("Voting Stock")
immediately prior to such transaction;
 
(b) The Company sells or otherwise transfers all or substantially all of its
assets to any other corporation or other legal person, and as a result of such
sale or transfer less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale or transfer is held in the aggregate by the holders of Voting Stock of the
Company immediately prior to such sale or transfer;
 
(c) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), disclosing that any
"person" (as such term is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) has become the "beneficial owner" (as such term is used in Rule
13d-3 under the Exchange Act) of securities representing 50% or more of the
Voting Stock of the Company;
 
(d) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has occurred; or
 
(e) If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved by a vote of at least a majority
of the directors then still in office who were directors of the Company at the
beginning of any such period;
 
 

--------------------------------------------------------------------------------

 
 
provided, however, that a “Change in Control” shall not be deemed to have
occurred for purposes of this Agreement solely because (x) the Company, (y) an
entity in which the Company directly or indirectly beneficially owns 50% or more
of the voting securities, or (z) any Company-sponsored employee stock ownership
plan or any other employee benefit plan of the Company, either files or becomes
obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report) under the Exchange Act, disclosing beneficial
ownership by it of shares of Voting Stock or because the Company reports that a
change in control of the Company has occurred by reason of such beneficial
ownership.
 
4. Distribution of the Award; Dividend Equivalents.  As soon as reasonably
practicable following each Vesting Date, the Company will release the portion of
the Award that has become vested as of such Vesting Date in the form of shares
of the Company’s Common Stock.  The Company shall provide the Participant with
at least seven (7) days written notice prior to the Vesting Date; such notice to
specify the amount that the Participant is required to pay to satisfy any
applicable withholding Taxes (as hereinafter below). The Participant may deposit
with the Company an amount of cash equal to the amount determined by the
Company, utilizing a tax rate determined by the Company in its reasonable
discretion, to be required with respect to any withholding taxes, FICA
contributions, or the like under any national, federal, state, local or other
statute, ordinance, rule, or regulation in connection with the award or
settlement of the restricted stock units (the “Taxes”).  Alternatively, if the
Company does not receive such amount from the Participant at least two (2) days
prior to the Vesting Date, the Company will withhold a number of shares (rounded
up to the nearest whole share) of the Company’s Common Stock with a market value
determined as of the close of business on the business day immediately preceding
the Vesting Date) equal to the amount of such Taxes associated with the vesting
or settlement of the Award; provided, however, that the Company shall not be
liable for determining the exact number of shares.
 
The Participant shall have the right to receive dividend equivalent payments
with respect to the Common Stock subject to the Award as provided in this
paragraph.  Upon each Vesting Date, Participant shall be entitled to receive a
dividend equivalent payment in respect of the shares of Common Stock covered by
the Award that are not vested on the record date for each dividend payment, if
any, made by the Company on its Common Stock for which the record date occurred
(i) on or after the Award Date or the immediately preceding Vesting Date, as the
case may be, and (ii) prior to the applicable Vesting Date, in an amount in cash
equal to the amount of any dividend which otherwise would have been paid to the
Participant if such unvested shares had been issued for the benefit of the
Participant on the record dates for such dividend payments, subject to any
applicable withholding for Taxes.  Such dividend equivalent payments may be
settled by the Company subject to such other conditions or terms that the
Committee may establish. Except for dividend equivalent payments, the
Participant shall have no rights as a stockholder, including voting rights, with
respect to the RSUs.


5. Termination of Relationship with the Company.  If the Participant ceases to
be a director of the Company, or the Participant ceases to be an employee of the
Company, for any reason, any portion of the Award that has not become vested on
or prior to the date of such cessation shall immediately be forfeited.
 
6. Award Not Transferable.  The Award will not be assignable or transferable by
the Participant, except by operation of law, or by will or the laws of descent
and distribution.
 
7. Transferability of Award Shares.  Until registered under the Securities Act
of 1933, as amended, or any successor statute (the “Securities Act”), the shares
of Common Stock represented by the RSUs will be of an illiquid nature and will
be deemed to be “restricted securities” for purposes of the Securities
Act.  Accordingly, such shares must be sold in compliance with the registration
requirements of the Securities Act or an exemption therefrom.  The Company
reserves the right to place restrictions required by law on any shares of the
Company’s Common Stock received by the Participant pursuant to the Award.
 
8. Conformity with the Plan.  The Award is intended to conform in all respects
with, and is subject to applicable provisions of, the Plan. To the extent that
any provision of this Agreement conflicts with the express terms of the Plan, it
is hereby acknowledged and agreed that the terms of the Plan shall control and,
if necessary, the applicable provisions of this Agreement shall be deemed to be
amended so as to carry out the purpose and intent of the Plan. By the
Participant’s acceptance of this Agreement, the Participant agrees to be bound
by all of the terms of this Agreement and the Plan.  Notwithstanding any other
provision of this Section 8, in the event that the provisions of this Agreement
are subject to Section 409A of the Internal Revenue Code of
 
 

--------------------------------------------------------------------------------

 
1986, as amended, and the Treasury Regulations promulgated thereunder (“Section
409A”), the provisions of this Agreement shall comply with, and shall be
interpreted in a manner consistent with, Section 409A.
 
9. No Rights to Continued Board Service or Employment.  Nothing in this
Agreement confers any right on the Participant to continue as a director of the
Company, or confers any right on the Participant to continue employment at the
Company or affects in any way the right of any of the Company to terminate any
such relationship of the Participant to the Company.
 
10. Miscellaneous.
 
(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Participant, to the address set forth above or at
the address shown on the records of the Company, and if to the Company, to the
Company’s principal executive offices, attention of the Chief Financial Officer.


(b)           Entire Agreement; Modification.  This Agreement, together with the
Plan, constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  The Company may amend, suspend or terminate the Plan, this Agreement
and the Award granted hereunder at any time; provided, however, that no such
amendment, suspension or termination may materially impair any Award without the
Participant’s written consent.


(c)           Fractional Shares.  If the shares under this Award become issuable
for a fraction of a share because of the adjustment provisions contained in the
Plan, such fraction shall be rounded down to the nearest whole share.


(d)           Severability.  The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.


(e) Successors and Assigns.  Except as provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, subject to the limitations set forth in Section 6
hereof.


(f)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to the principles of the conflicts of laws thereof.


(g)           Data Protection Waiver.  The Participant understands and consent
to the Company or its agents or independent contractors appointed to administer
the Plan obtaining certain of the Participant’s personal employment information
required for the effective administration of the Plan and that such information
may be transmitted outside of the country of the Participant’s employment and/or
residence.
 

 
[Remainder of Page Intentionally Left Blank]
 


 